MEMORANDUM **
Jose Vicente Velez-Garcia appeals from the 70-month sentence imposed following his guilty-plea conviction for conspiracy to possess cocaine on board a vessel, in violation of 46 U.S.C. app. § 1903(c)(1)(A), (F), and (J). Jose Israel Zambrano-Rivera appeals from the 120-month sentence imposed following his guilty-plea conviction for possession of cocaine with intent to distribute on board a vessel, in violation of *65646 U.S.C. app. § 1903(a), (c)(1)(A), and (f). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for both appellants have filed briefs stating that there are no meritorious issues for review, along with motions to withdraw as counsel of record. We have given appellants the opportunity to file pro se supplemental briefs. No pro se supplemental briefs or answering briefs have been filed.
Our examination of the briefs and our independent review of the records pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal in either case.
The motions to withdraw as counsel are GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.